Name: 2008/889/EC: Commission Decision of 18 November 2008 amending Decisions 2002/747/EC, 2003/31/EC, 2005/342/EC, 2005/344/EC and 2005/360/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to certain products (notified under document number C(2008) 6941) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  electronics and electrical engineering;  chemistry;  marketing
 Date Published: 2008-11-28

 28.11.2008 EN Official Journal of the European Union L 318/12 COMMISSION DECISION of 18 November 2008 amending Decisions 2002/747/EC, 2003/31/EC, 2005/342/EC, 2005/344/EC and 2005/360/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to certain products (notified under document number C(2008) 6941) (Text with EEA relevance) (2008/889/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) Commission Decision 2002/747/EC of 9 September 2002 establishing revised ecological criteria for the award of the Community eco-label to light bulbs and amending Decision 1999/568/EC (2) expires on 28 February 2009. (2) Commission Decision 2003/31/EC of 29 November 2002 establishing revised ecological criteria for the award of the Community eco-label to detergents for dishwashers and amending Decision 1999/427/EC (3) expires on 31 December 2008. (3) Commission Decision 2005/342/EC of 23 March 2005 establishing revised ecological criteria for the award of the Community eco-label to hand dishwashing detergents (4) expires on 31 December 2008. (4) Commission Decision 2005/344/EC of 23 March 2005 establishing ecological criteria for the award of the Community eco-label to all purpose cleaners and cleaners for sanitary facilities (5) expires on 31 December 2008. (5) Commission Decision 2005/360/EC of 26 April 2005 establishing ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to lubricants (6) expires on 31 May 2009. (6) Pursuant to Regulation (EC) No 1980/2000 a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements, established by those Decisions. (7) Given the different stages of the revision process for these Decisions it is appropriate to prolong the period of validity of the ecological criteria and the requirements for Decisions 2003/31/EC, 2005/342/EC and 2005/344/EC for a period of 24 months, and Decision 2002/747/EC and Decision 2005/360/EC for a period of 14 months. (8) Since the review obligation pursuant to Regulation (EC) No 1980/2000 concerns only the ecological criteria and assessment and verification requirements, it is appropriate that Decisions 2002/747/EC, 2003/31/EC, 2005/342/EC, 2005/344/EC and 2005/360/EC remain in effect. (9) Decisions 2002/747/EC, 2003/31/EC, 2005/342/EC, 2005/344/EC and 2005/360/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision 2002/747/EC is replaced by the following: Article 5 The ecological criteria for the product group light bulbs , as well as the related assessment and verification requirements, shall be valid until 30 April 2010. Article 2 Article 5 of Decision 2003/31/EC is replaced by the following: Article 5 The ecological criteria for the product group detergents for dishwashers , as well as the related assessment and verification requirements, shall be valid until 31 December 2010. Article 3 Article 3 of Decision 2005/342/EC is replaced by the following: Article 3 The ecological criteria for the product group hand dishwashing detergents , as well as the related assessment and verification requirements, shall be valid until 31 December 2010. Article 4 Article 3 of Decision 2005/344/EC is replaced by the following: Article 3 The ecological criteria for the product group all purpose cleaners and cleaners for sanitary facilities , as well as the related assessment and verification requirements, shall be valid until 31 December 2010. Article 5 Article 4 of Decision 2005/360/EC is replaced by the following: Article 4 The ecological criteria for the product group lubricants , and the related assessment and verification requirements, shall be valid until 31 July 2010. Article 6 This Decision is addressed to the Member States. Done at Brussels, 18 November 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 242, 10.9.2002, p. 44. (3) OJ L 9, 15.1.2003, p. 11. (4) OJ L 115, 4.5.2005, p. 9. (5) OJ L 115, 4.5.2005, p. 42. (6) OJ L 118, 5.5.2005, p. 26.